UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

MOTORS LIQUIDATION COMPANY, et al.                                               20-CV-2757 (JMF)

-----------------------------------------------------------------------------x
JESSE M. FURMAN, United States District Judge:

         On March 27, 2020, the Economic Loss Plaintiffs (“Plaintiffs”), General Motors LLC

(“New GM”), and the Motors Liquidation Company GUC Trust (the “GUC Trust”) (collectively,

the “Parties”) filed a motion for preliminary approval of the proposed Settlement Agreement

entered into by the Parties and certain related relief, including direction of class notice,

appointment of interim class representatives and counsel, and setting other dates and procedures

in connection with the final approval of the Settlement Agreement, including deadlines and

procedures for opt-outs from, and objections to, the Settlement Agreement and deadlines and

procedures for processing claims under the Settlement Agreement. See 14-MD-2543, ECF No.

7816. On the same date, in connection with related litigation pending before the Honorable

Martin Glenn, United States Bankruptcy Judge for the Southern District of New York, the Parties

filed a motion to withdraw the reference of the Economic Loss Plaintiffs’ motion for an order

granting authority to file late class proofs of claim and related filings and a motion for an order

approving certain actions to be taken by the GUC Trust Administrator and approving the

Settlement Agreement and a release agreement authorizing the reallocation of GUC Trust assets.

See 09-BK-50026 (MG), ECF Nos. 14691, 14693. On April 2, 2020, the motion to withdraw the

reference was filed in this new case. See 20-CV-2757, ECF No. 1.
       The undersigned and the Honorable Martin Glenn will hold a joint hearing on the above-

referenced motions on April 23, 2020 at 9:30 a.m. Unless the Courts order otherwise, the

hearing will be held by telephone in light of the current public health situation. The Courts will

issue orders in due course explaining how to participate in, or listen to, the telephone conference.

Counsel shall promptly and prominently post this Order and call-in information on the MDL

website (www.gmignitionmdl.com).

       No later than 1:00 p.m. on April 16, 2020, Lead Counsel, counsel for New GM, and

counsel for the GUC Trust shall provide this Court with a list of any participants who should be

granted speaking privileges for the conference. Unless the Court orders otherwise for good

cause shown by letter motion in advance of the conference, all other participants in the telephone

conference will be in listen-only mode.

       In light of the foregoing, the Court concludes that other pending motions related to the

Economic Loss Plaintiffs’ claims can and should be terminated without prejudice to renewal in

the event that the proposed settlement is not approved or otherwise consummated. The Clerk of

Court is therefore directed to terminate 14-MD-2543, ECF Nos. 6065, 7095, and 7100. If

counsel for any party believes that any other motion can and should be terminated, they shall so

advise the Court.

       SO ORDERED.

Dated: April 6, 2020                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
